IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40202
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

EDDIE SNELL,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. C-00-319-1
                      --------------------
                         August 31, 2001

Before JOLLY, HIGGINBOTHAM, and WIENER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Eddie Snell has moved for leave

to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Snell has filed a response to

counsel’s motion to withdraw, requesting new counsel on appeal,

and has filed a motion for an extension of time to file an

appellate brief.   These motions are DENIED.

     Our independent review of counsel’s brief, Snell’s response,

and the record discloses no nonfrivolous appellate issue.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40202
                                -2-

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.